Citation Nr: 1444342	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-30 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2. Entitlement to service connection for hypercholesterolemia, to include as due to herbicide exposure.

3. Entitlement to service connection for cerebrovascular accident, to include as due to herbicide exposure.

4. Entitlement to service connection for a disability manifested by left eye pain, to include as due to herbicide exposure.

5. Entitlement to service connection for a disability manifested by blurring of vision, to include as due to herbicide exposure.

6. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.

7. Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from December 1967 to October 1971 and from June 1975 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for diabetes mellitus, hypercholesterolemia, cerebrovascular accident with residuals, pain in the left eye, blurring of vision, and COPD; and found that new and material evidence had not been submitted to reopen the claim for service connection for hypertension.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



	(CONTINUED ON NEXT PAGE)



FINDINGS OF FACT

1. The Veteran served during the Vietnam era, but his service did not include duty in or visitation to the Republic of Vietnam and he is not entitled to a presumption of herbicide (Agent Orange) exposure.   

2. The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, or until many years thereafter, and has not been related to service.

3. The preponderance of the evidence shows that the Veteran's cerebrovascular accident did not manifest in service, or until many years thereafter, and has not been related to service.

4. Hypercholesterolemia is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.

5. The preponderance of the evidence shows that a disability manifested by left eye pain did not manifest in service and has not been related to service.

6. The preponderance of the evidence shows that a disability manifested by blurring vision did not manifest in service and has not been related to service.

7. The preponderance of the evidence shows that the Veteran has been treated for phacomorphic glaucoma, which manifested symptoms including eye pain and blurring vision, but the phacomorphic glaucoma did not manifest in service, or until many years thereafter, and has not been related to service.

8. The preponderance of the evidence shows that the Veteran's COPD did not manifest in service, or until many years thereafter, and has not been related to service.

9. By August 1986 rating decision, the RO denied entitlement to service connection for hypertension, essentially based on findings that hypertension was not shown during service or to a compensable degree with the first post-service year.  The Veteran was notified of that rating decision, but did not appeal, and the August 1986 rating decision became final.  It is the last final disallowance of this claim. 

10. The evidence added to the record since the RO's August 1986 rating decision, includes evidence that was not previously submitted, which relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension, and does raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by active service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 

2. A cerebrovascular accident was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

3. Hypercholesterolemia is not a disease, disability, or injury for which applicable law permits compensation or service connection.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2013).

4. A disability manifested by eye pain and blurring vision, to include phacomorphic glaucoma, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

5. COPD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

6. New and material evidence has been received since the final August 1986 RO rating decision, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in August and September 2010 that fully addressed the notice elements and were sent prior to the initial RO decision.  These letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Also, in these letters, he was advised of how disability ratings and effective dates are assigned.  Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error as to such notice does not arise.  Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board notes that the Veteran was not scheduled for VA examinations to determine whether his conditions on appeal are related to service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
With regard to the claims for service connection for diabetes mellitus, cerebrovascular accident, disability manifested by left eye pain, disability manifested by blurring of vision, and COPD, to the extent that the Veteran's claims turn on establishing in-service exposure to herbicides, which has not been shown, a medical opinion is not necessary.  With regard to direct service connection, while there is competent medical evidence of current disabilities, (to include phacomorphic glaucoma which manifested eye pain and blurry vision), there is no indication in the record, to include no competent evidence of record, showing that his diabetes mellitus, cerebrovascular accident, phacomorphic glaucoma, and COPD may be related to service.  With regard to the claim for service connection for hypercholesterolemia, this is not a disease, disability, or injury for which applicable VA law permits compensation or service connection.  Thus, without meeting the preliminary element of service connection (a current disability), there is no need for an examiner to further comment on the etiology of the hypercholesterolemia.  Thus, the Board concludes that VA examinations regarding the Veteran's conditions on appeal are neither necessary nor warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues simply because there is lay statements that the condition is linked to service).

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  As noted above, VA examinations are not necessary or warranted in this matter.  Further, the RO has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, the record reflects that the RO has made several requests for the Veteran's service treatment records (STRs), but has only received medical records from his later period of active duty - from July 1975 to May 1984.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  There is also no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence Claim

To reopen a claim following a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Further, for the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By August 1986 rating decision, the RO denied entitlement to service connection for hypertension, essentially based on findings that hypertension was not shown during service or to a compensable degree within the first post-service year.  The Veteran was notified of that rating decision, but did not appeal, and the August 1986 rating decision became final.  It is the last final disallowance of this claim.

The evidence of record at the time of the August 1986 RO rating decision included service treatment records (STRs), a VA examination dated in April 1985, several VA treatment records dated in 1984 and 1985, and the Veteran's statements.  STRs showed no report of or finding of hypertension.  On the VA examination report in April 1985, the Veteran reported he had been experiencing episodes of hypertension since January 1985.  The following blood pressure readings were recorded on examination:  164/98, 170/100, and 168/96.  The diagnoses included "hypertension readings this examination", with a notation to check laboratory and ancillary tests.  There was also a handwritten note of "elevated triglycerides".  

Evidence submitted subsequent to the August 1986 RO rating decision includes private medical records listing the Veteran's current diagnoses, including hypertension, as well as the Veteran's statements.  In his substantive appeal submitted in October 2011, the Veteran reported he was diagnosed and treated for elevated blood pressure at the VA hospital in San Francisco in 1984, while he was still on active duty.  He also claimed that he was again treated for elevated blood pressure at Kaiser Hospital in San Bruno in 1985.  

In reviewing the evidence submitted since August 1986, the Board finds that the statements from the Veteran regarding specific treatment for elevated blood pressure in 1984 and 1985 are new and not cumulative, and are material in that they specifically relate to unestablished facts (regarding the onset of the Veteran's high blood pressure) necessary to substantiate the claim for service connection for hypertension.  See Justus v. Principi, supra.  Considering the Court's holding in Shade, the Board finds that this evidence raises a reasonable possibility of substantiating the claim; thus, the claim for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III. Service Connection Claims

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes mellitus is listed under 38 C.F.R. § 3.309(a).   Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection for certain "chronic" diseases, such as diabetes mellitus, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam. See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 38 C.F.R. § 3.313(a). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain listed diseases, including type II diabetes mellitus, shall be service connected.  See 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.309(e). 

The Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 24 F.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

1. Service in the Republic of Vietnam

In his informal service connection claim filed in July 2010, the Veteran claimed he served during the Vietnam War and had "in-land, brown water ways" service. 

A DD Form 214 shows that the Veteran had active service from December 1967 to October 1971, and had one year and one month of foreign and/or sea service.  There is no indication that the Veteran served in the Republic of Vietnam.

In the VCAA notice letter dated in August 2010, the RO made extensive requests of the Veteran to provide information regarding his alleged exposure to herbicides during his reported inland/brown water ways service in Vietnam.  The RO advised the Veteran that VA needed to know how his military duties in the waters offshore of the Republic of Vietnam exposed him to herbicides, including the name of the ship he was on.  The RO also requested that the Veteran send evidence of his service in Vietnam, explaining that evidence was needed showing he served in-country in the Republic of Vietnam during the pertinent period.  Review of the record shows that the Veteran did not provide any more evidence or information regarding exposure to herbicides or inland/brown water ways service in Vietnam.

In September 2010, the AOJ submitted a PIES (Personnel Information Exchange System) request to the NPRC (National Personnel Records Center) Code 13, receiving a response that there was no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam, and no records of exposure to herbicides.  

In sum, the preponderance of the evidence is against a finding that the Veteran served on the landmass of Vietnam or its inland waterways during the pertinent period as set forth above.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the Board finds that the presumption of herbicide exposure based on service in the Republic of Vietnam does not apply in this case.  

2. Diabetes Mellitus

The Veteran claims service connection for diabetes mellitus, on both a direct basis and a presumptive basis, due to his alleged exposure to herbicides in Vietnam.  

A review of the competent evidence of record, which includes medical records dated back to June 2007, shows that the Veteran has a current disability of diabetes.  Hickson v. West, supra.  Because probative evidence of record shows that the Veteran never served on the landmass of Vietnam, the presumption of herbicide exposure does not apply.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, as noted above, service connection may still be established with proof of actual direct causation.  Combee v. Brown, supra.  To that end, the Board has considered whether there is a direct link between the Veteran's diabetes mellitus and active service.  STRs do not show, nor has the Veteran specifically alleged, that his diabetes mellitus had an onset in service.  He has also made no allegation that his diabetes mellitus had its onset within one year of his service discharge, and the record first notes a diagnosis of diabetes mellitus in 2007 - over 20 years after his separation from service. Additionally, he has not alleged that his diabetes mellitus is etiologically related to his active service, other than being due to his asserted exposure to herbicide agents.  There is no evidence of a link between his currently diagnosed diabetes mellitus and his period of active service.   

Service connection for diabetes mellitus under theories of direct (3.303), presumptive (3.309(a)), continuity (3.303(b)), or nexus (3.303(d)) is therefore not warranted.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for service connection for diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

3. Hypercholesterolemia

The Veteran claims service connection for hypercholesterolemia, on both a direct basis and due to his alleged exposure to herbicides in Vietnam.  STRs show no report or finding of hypercholesterolemia.  Post-service records dated in 2010 note that the Veteran has hypercholesterolemia.  This evidence notwithstanding, the Veteran fails to meet the preliminary requirement for service connection, namely showing of a current disability.  "[Hypercholesterolemia" is defined as an "abnormally large amount of cholesterol in the blood."  STEDMAN'S MEDICAL DICTONARY, p. 848 (27th Ed. 2000).  Thus, hypercholesterolemia (i.e., an elevated or high cholesterol level) is merely a laboratory finding, not a ratable disability for VA compensation purposes.  The term "disability," as used for VA purposes, refers to impairment of earning capacity and Congress specifically limits entitlement to service connection for diseases or injuries that have resulted in a disability.  See 38 U.S.C.A. § 1110.  In this case, there is no evidence showing that the Veteran's hypercholesterolemia has resulted in a current disability for which service connection may be granted.  Brammer v. Derwinski, supra.  

Accordingly, because the Veteran does not have a current disability for which service connection may be granted, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypercholesterolemia, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

4. Cerebrovascular Accident

The Veteran has claimed entitlement to service connection for a cerebrovascular accident, on a direct basis and as due to his alleged exposure to herbicides in Vietnam.  Most recently, in a substantive appeal (VA Form 9) received in October 2011, the Veteran claimed his cerebrovascular accident was secondary to his "hypertensive disease".  

As noted above, the presumption of herbicide exposure does not apply; however, service connection may still be established with proof of actual direct causation.  Combee v. Brown, supra.  To that end, the Board has considered whether there is a direct link between the Veteran's cerebrovascular accident and active service.  

The Board initially notes that the Veteran does have a current disability as private records dated in 2007 and 2010 indicate he had a stroke, with residuals.  STRs, however, show no report or finding of a cerebrovascular accident or stroke.  The first notation of a stroke was the private medical record dated in June 2007.  

What is missing from this case is competent evidence linking the Veteran's cerebrovascular accident or stroke to service or to a service connected disability.  There is no competent evidence of record, other than the Veteran's lay assertions showing or suggesting any such relationship, and a VA examination on this matter is not warranted.  See Waters v. Shinseki, supra.  

Full consideration has been given to the Veteran's own assertions that his cerebrovascular accident was related to herbicide exposure and/or hypertension. It is true that his lay statements may be competent to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability susceptible of lay observation.  See Jandreau v. Nicholson, supra.  However, the Board does not believe that the probable etiology of a cerebrovascular accident is subject to lay diagnosis or observation.  The Board finds that a lay person would not be capable of discerning the etiology of a cerebrovascular accident or stroke, in the absence of specialized training, which, in this case, the Veteran has not established.  

Based on the foregoing, the Board concludes that the Veteran is not entitled to service connection for a cerebrovascular accident.  The preponderance of the evidence is against the claim on both a direct basis and as secondary to hypertension.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

5. Disability manifested by Left Eye Pain and Blurring of Vision

The Veteran claims service connection for left eye pain and blurring of vision, on both a direct basis and as due to his alleged exposure to herbicides in Vietnam.  Although the presumption of herbicide exposure does not apply, service connection may be established with proof of actual direct causation.  Combee v. Brown, supra.  

With regard to a current disability, VA is not generally authorized to grant service connection for symptoms alone, without an identified basis for those symptoms. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom,  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the Veteran has not cited a disability or disorder that these symptoms are related to, the Board notes that in a letter dated in April 2010, an ophthalmologist, Dr. Samson, noted that the Veteran had been a patient since May 2009, had chief complaints of blurring of vision and eye pain on the left eye, and was diagnosed to have phacomorphic glaucoma.  Thus, arguably he has a current disability.  

The Board will next consider whether there is a direct link between the Veteran's phacomorphic glaucoma and active service.  In that regard, STRs show no report or finding of eye symptoms or phacomorphic glaucoma.  The first notation of an eye disorder was the private medical record dated in April 2010.  What is missing from this case is competent evidence linking the Veteran's current eye disability (phacomorphic glaucoma) to service.  There is no competent evidence of record, other than the Veteran's lay assertions showing or suggesting any such relationship, and, as noted above, a VA examination on this matter is not warranted as this alone is insufficient to indicate a relationship between his active service and his current disability.  See Waters v. Shinseki, supra.  

Full consideration has been given to the Veteran's own assertions that his left eye pain and blurring vision are related to service, however, the Board finds that determining the etiology of his diagnosed phacomorphic glaucoma requires medical training and expertise as diagnosing and assessing eye conditions is complicated and requires clinical findings and training. Accordingly, as a layperson, he has no competence to render a medical opinion on the etiology of eye symptoms or an eye disorder.  See Kahana v. Shinseki, supra.  

Based on the foregoing, the Board concludes that the Veteran is not entitled to service connection for phacomorphic glaucoma or a disability manifested by left eye pain and blurring vision.  The preponderance of the evidence is against the claim; thus the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.



6. COPD

The Veteran claims service connection for COPD, on both a direct basis and due to his alleged exposure to herbicides in Vietnam.  

The Board initially notes that private medical records dated in 2010 have shown a diagnosis of COPD; thus the Veteran has a current disability.  The presumption of herbicide exposure does not apply; however, service connection may still be established with proof of actual direct causation.  Combee v. Brown, supra.  To that end, the Board has considered whether there is a direct link between the Veteran's COPD and active service.  

STRs show no report or finding of COPD and the first notation of COPD is not until many years after service.  What is missing from this case is competent evidence linking the Veteran's current disability of COPD to service.  There is no competent medical evidence of record, other than the Veteran's lay assertions showing or suggesting any such relationship, and a VA examination on this matter is not warranted as this assertion alone is insufficient to indicate a relationship between his active service and his current disability.  See Waters v. Shinseki, supra.  Full consideration has been given to the Veteran's assertions that his COPD was related to service, however, the Board finds that discerning the etiology of COPD requires specialized training. The assessment and etiology of COPD requires clinical testing and experience which are beyond a lay person's ability to observe.   Thus, the Veteran is not competent to provide a nexus.

Based on the foregoing, the Board concludes that the Veteran is not entitled to service connection for COPD.  The preponderance of the evidence is against the claim; thus the benefit-of-the-doubt rule does not apply and the claim for service for COPD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.




ORDER

New and material evidence having been received, the claim for service connection for hypertension is reopened; to this extent only the appeal is granted.

Service connection for diabetes mellitus is denied.

Service connection for hypercholesterolemia is denied.

Service connection for cerebrovascular accident is denied

Service connection for a disability manifested by left eye pain is denied.

Service connection for a disability manifested by blurring vision is denied.

Service connection for COPD is denied.


REMAND

The Veteran essentially contends that his hypertension is related to his active service.  Review of the record shows he has a current diagnosis of hypertension.  In considering whether presumptive service connection for hypertension is warranted, the Board notes that under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic disease and in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  In that regard, on the VA examination in April 1985, the Veteran reported he had been experiencing episodes of hypertension since January 1985, and the following blood pressure readings were recorded on examination:  164/98, 170/100, and 168/96.  The diagnoses included "hypertension readings this examination", with a notation to check laboratory and ancillary tests.  Thereafter, the Veteran was scheduled for another VA examination to determine if he in fact had hypertension; however, he failed to report for that examination.  The next piece of medical evidence is a note dated in June 2007, in which a private physician, Dr. Salem, indicated that the Veteran had hypertension.  

The Board finds that there are potentially missing records for which VA must make an attempt to obtain.  In his substantive appeal (VA Form 9) received in October 2011, the Veteran reported he was diagnosed and treated for elevated blood pressure at the VA Hospital in San Francisco, California, in 1984, while he was still on active duty.  The record reflects that in March 1985, the San Francisco RO requested outpatient records for the Veteran dated from September 1984 to the present.  Thereafter, VA treatment records dated in November 1984 were associated with the claims folder; however, these do not show any report or finding of high blood pressure or hypertension.  In light of the Veteran's report that he was treated at the VA Hospital in San Francisco while on active duty, a request for VA treatment records dated prior to September 1984 should be made.  Further, on his substantive appeal, the Veteran reported he was treated for elevated blood pressure at Kaiser Hospital in San Bruno, California in 1985 "within the regulatory period".  A request for these potentially pertinent treatment records should also be made.  

Accordingly, the case is REMANDED for the following action:

1. With any assistance needed from the Veteran, make a request to obtain any pertinent VA treatment records from the San Francisco facility dated prior to September 1984.  Also, with any assistance from the Veteran, make a request to obtain any pertinent treatment records from Kaiser Hospital in San Bruno, dated in 1985.  Negative replies should be requested.

2. Thereafter, the issues on appeal should be readjudicated. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a SSOC which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


